Citation Nr: 9926792	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for loss of vision in the left eye as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	Reginald L. Thomas, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
claim as not well grounded.

The Board notes that, while this case was pending at the 
Board, the Board received from the veteran's attorney 
additional evidence for consideration in this claim.  This 
evidence is either duplicative of evidence already in the 
claims file or cumulative.  As such, the Board finds that 
this evidence is not "pertinent evidence" to the claim on 
appeal under 38 U.S.C.A. § 20.1304 (West 1991).  Thus the 
Board finds that although the veteran did not submit a waiver 
pursuant to that section, he has not submitted evidence that 
is pertinent to his claim and a remand to the RO to review 
this information in the first instance is not required.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current loss of vision in the left eye and 
treatment or surgery performed at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for loss of vision in the 
left eye as a result of VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim for compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See generally Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran received VA treatment in July and 
August of 1996 for cataract problems interfering with his 
vision.  In August 1996, the veteran underwent surgery for 
extracapsular extraction of the left eye, with a posterior 
chamber intraocular lens replacement, due to a history of 
decreased visual acuity and painless progressive loss of 
vision in the left eye for the last three years.  The veteran 
was noted to have been in good condition following the 
surgery.  The veteran signed a consent form for this 
procedure and was warned of infection, bleeding, pain, 
increased pressure, the loss of vision, the loss of an eye, 
the need for further surgery, the risk of anesthesia, and 
death as risks involved with the procedure.  Subsequent VA 
records reflect that the veteran's left eye was stable 
postoperatively; while a July 1997 treatment record contains 
a notation of "[s]mall refractive change," these records 
contain no findings suggesting a worsening of the veteran's 
left eye vision as a result of surgery.  

Overall, there is no competent medical evidence of record 
showing a nexus between the veteran's current loss of vision 
in the left eye and any treatment or surgery at a VA 
facility.  Indeed, the only evidence of record suggesting a 
nexus between such a disorder and VA treatment or surgery is 
the veteran's lay opinion that he incurred additional 
disability as a result of VA surgery, as indicated in several 
of his submissions to the VA.  However, the Board observes 
that the veteran has not been shown to possess the requisite 
medical expertise to render either a diagnosis or an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence); Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
lay account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for loss of vision in the left eye is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In denying the veteran's claim as not well grounded, the 
Board has denied this claim on the same basis as the RO.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  While the veteran submitted a 
list of treatment providers to the Board in July 1999, the 
Board observes that this list is duplicative of a list 
previously received by the RO and that records of all VA 
treatment noted in this list have been obtained by the RO.  
The private treatment providers noted in this list have 
treated the veteran for different disorders.  As such, there 
is no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for loss of vision in the left eye as a result of VA 
treatment is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

